 1                                              U.S. District Court Judge BENJAMIN H. SETTLE

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7
                                                    )
 8 SONJA K. MITCHELL,                               ) Case No. C19-5044-BHS
                                                    )
 9                       Plaintiff,                 )
                                                    ) AGREED ORDER RE EAJA FEES
10 vs.                                              )
                                                    )
11                                                  )
     COMMISSIONER OF SOCIAL SECURITY,               )
12
                                                    )
13                       Defendant.                 )
                                                    )
14
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
15

16   28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA

17   attorney’s fees of $5,287.16 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.

18   2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
19   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
20
     fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment
21
     of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to
22
     Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA
23
     98501.
24

25

      AGREED ORDER RE EAJA FEES              - Page 1                  MADDOX & LAFFOON, P.S.
      [C19-5044-BHS]                                                   410-A South Capitol Way
                                                                       Olympia, WA. 98501
                                                                       (360) 786-8276
1    DATED: 7 October 2019

2

3

4
                                         A
                                         BENJAMIN H. SETTLE
5                                        United States District Judge
6

7    Presented by:
8    /s/ JEANETTE LAFFOON
     JEANETTE LAFFOON, WSBA #30872
9
     Attorney for Plaintiff
10

11   Approved for entry,
     Notice of presentation waived:
12
     /s/ DAVID J. BURDETT
13   DAVID J. BURDETT
     Special Assistant U.S. Attorney
14
     Attorney for Defendant
15   (signed per email authorization)

16

17

18

19

20

21

22

23

24

25

      AGREED ORDER RE EAJA FEES         - Page 2                 MADDOX & LAFFOON, P.S.
      [C19-5044-BHS]                                             410-A South Capitol Way
                                                                 Olympia, WA. 98501
                                                                 (360) 786-8276
